Citation Nr: 0705374	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  02-19 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for a left shoulder 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel





INTRODUCTION

The veteran served on active duty from October 1974 to 
September 1977.  This case comes to the Board of Veterans' 
Appeals (Board) from rating decision dated in October 2002 
and issued to the veteran in November 2002.


In August 2004, the Board reopened the veteran's claim for 
service connection for a left shoulder disability and 
remanded the reopened issue to the RO for further action.  
After accomplishing the requested action to the extent 
possible, the RO continued the denial of the claim and 
returned this matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's left shoulder disorder existed prior to 
service and underwent a temporary exacerbation during 
service, but was improved by treatment in service to the 
point were it was not disabling at discharge.


CONCLUSION OF LAW

A left shoulder disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a September 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  In January 
2007 the veteran was notified of the types of evidence to 
establish a disability rating and effective date.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports. 

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran's service entrance examination report is negative 
for complaints or findings of a left shoulder disorder.  The 
service medical records reflect that the veteran was first 
seen on March 17, 1975 noting a history of shoulder problems 
and having had five dislocations of the left shoulder.  He 
stated that the first time it dislocated, the doctor put his 
foot in the axilla and pulled to reduce.  His shoulder was 
held in place for six weeks after first dislocation.  He 
reported it had dislocated four times since then.  The 
physician noted that the veteran described the dislocations 
accurately but that they were never documented by x-ray.  On 
March 27, 1975 he complained of a possible scapula 
dislocation, stating that he hurt it back in the main land.  
In July 1975 he complained that this left shoulder had been 
dislocated previously and requested a recheck.  He was placed 
on a limited profile for 28 days at that time for his 
shoulder.  The profile was continued in August 1975.  In 
September 1975 he underwent surgery on his left shoulder.  He 
was placed on a limited profile for six weeks after that.  
The remainder of service medical records are negative for any 
further complaints related to the left shoulder.  He denied 
shoulder problems on his separation examination in September 
1977, and physical examination of the upper extremities was 
normal.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

According to the statute, every veteran shall be taken to 
have been in sound condition when entering service, except as 
to defects, infirmities, or disorders noted at the time of 
examination on entering service, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before entering service and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002).

In this regard, if a disorder was not "noted" on entering 
service, the government must show clear and unmistakable 
evidence of both a preexisting condition and a lack of in-
service aggravation to overcome the presumption of soundness 
for wartime service under 38 U.S.C.A. § 1111.  A lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any "increase 
in disability [was] due to the natural progress of the 
preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  If the government 
fails to rebut the section 1111 presumption, the claim is one 
for service connection, not aggravation.  Id.

In this case, the veteran's entrance examination revealed no 
left shoulder disability, thus the presumption of soundness 
attaches.  However, the Board finds that the evidence clearly 
and unmistakably establishes that the veteran suffered from a 
left shoulder disorder prior to service.  In this regard, the 
veteran reported the details of his first shoulder 
dislocation occurring prior to service, and that the doctor 
at the time reduced the dislocation by placing his foot in 
the veteran's axilla.  The service physician indicated that 
the veteran's descriptions of dislocations were accurate.  
The veteran reported suffering from four additional 
dislocations prior to being seen in service.  The other 
service medical records repeatedly noted the history of 
recurrent dislocations.  Moreover, the veteran certified over 
his signature in 1982 that he suffered a left shoulder 
dislocation in July 1973 while working and that his shoulder 
was set.  The Board finds the medical evidence contained in 
the service medical records, when coupled with the veteran's 
detailed explanation of the pre-service treatment for a 
dislocated left shoulder, constitutes clear and unmistakable 
evidence that the veteran's left shoulder disorder preexisted 
service.

Turning to whether the condition was aggravated by service, 
the Board finds that the disability underwent no more than a 
temporary exacerbation of symptoms, which were completely 
relieved by treatment in service.  A pre-existing disease or 
injury will be found to have been aggravated by service only 
if the evidence shows that the underlying disability 
underwent an increase in severity; the occurrence of 
symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.  
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  Evidence of the 
veteran being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder has not been aggravated by 
service.  Verdon v. Brown, 8 Vet. App. 529 (1996

In this case, the veteran underwent surgery for his left 
shoulder less than a year after his entrance on active duty.  
Following the surgery, he had no further dislocations and no 
further complaints.  He denied having shoulder pain on his 
separation examination, and physical examination at that time 
was normal.  While the veteran was given temporary profiles 
prior to and for six weeks following his surgery, no further 
limited profiles were given, and none was noted on his 
separation examination.  Thus, the veteran was able to 
complete almost two additional years of active duty following 
surgery, with no left shoulder complaints or limitations.  

Clearly, the left shoulder surgery in service resolved the 
veteran's left shoulder complaints and dislocations, and at 
discharge the left shoulder was no more disabled than at 
entrance.  As such, aggravation is not shown.  Davis, supra; 
Verndon, supra.

The Board has considered the veteran's present contention 
that his pre-service condition was a pinched nerve not a 
dislocation.  However, such statement is inconsistent with 
the evidence more contemporaneous to service, which includes 
a detailed discussion of the dislocation and reduction that 
the physician in service indicated represented an accurate 
description of a dislocation.  Thus, his current recitation 
of his pre-service disability is simply not credible.

For the reasons set forth above, the Board finds that the 
veteran's left should condition clearly and unmistakably 
preexisted service and did not undergo a permanent increase 
in the underlying disability; rather, the condition was 
improved by surgery, and was nondisabling at discharge.  
Thus, the condition was not aggravated by service.  
Consequently, the claim for service connection is denied.




ORDER

Service connection for residuals of a left shoulder injury is 
denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


